10-2226-ag
    Dong v. Holder
                                                                                        BIA
                                                                                A077 293 437
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in
    the City of New York, on the 26th day of July, two thousand eleven.
    PRESENT:
               ROSEMARY S. POOLER,
               BARRINGTON D. PARKER,
               RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
    _______________________________________

    JIA QUN DONG,
              Petitioner,

                     v.                                        10-2226-ag
                                                               NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
               Respondent.
    _______________________________________

    FOR PETITIONER:                 Jan Potemkin, New York, New York.

    FOR RESPONDENT:                 Tony West, Assistant Attorney General; Ada E.
                                    Bosque, Senior Litigation Counsel; Lindsay Corliss,
                                    Law Clerk, Office of Immigration Litigation, Civil
                                    Division, United States Department of Justice,
                                    Washington, D.C.
        UPON DUE CONSIDERATION of this petition for review of a decision of the Board of
Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED, that the
petition for review is DENIED.

       Jia Qun Dong, a native and citizen of the People’s Republic of China, seeks review of a
May 11, 2010, order of the BIA denying his motion to reopen his removal proceedings. In re Jia
Qun Dong, No. A077 293 437 (B.I.A. May 11, 2010). We assume the parties’ familiarity with
the underlying facts and procedural history of the case.

        We review the factfinding underlying the BIA’s denial of a motion to reopen for abuse of
discretion. See Luna v. Holder, 637 F.3d 85, 102-03 (2d Cir. 2011). Because Dong’s motion to
reopen asylum proceedings was filed more than 90 days after entry of his order of removal,
Dong was required to show changed country conditions in China. 8 U.S.C. § 1229a(c)(7)(C).

        We conclude that the BIA did not abuse its discretion in finding that Dong failed to meet
his burden of presenting evidence that country conditions in China had changed with regard to
the treatment of Falun Gong practitioners. See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74
(2d Cir. 2006) (requiring evidence of changed country conditions). Further, although Dong
presented alleged notices from Chinese authorities warning him to cease his Falun Gong
activities, the BIA did not abuse its discretion in finding that neither the notices nor the other
evidence in the record indicated that authorities were actively seeking to punish him.

       For the foregoing reasons, Dong’s petition for review is DENIED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                2